DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 21 October 2021 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 4 May 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Publication No. 2019/0334183, hereinafter Ebato.
Regarding claim 1, Ebato teaches a fuel cell comprising a fuel cell stack (10). The fuel cell stack (10) includes a power generation cell (12) and a dummy cell (16, “non-power generation cell”) laminated together (paragraph [0054] and figure 2). The power generation cell (12) generates electric power upon receipt of supply of a fuel gas and an oxidation gas. The dummy cell (16, “non-power generation cell”) does not generate electric power (paragraph [0012]).
The power generation cell (12) includes a pair of separators (30, 32, “pair of first gas separators”), a membrane electrode assembly (MEA) (28a) positioned between the pair of separators (30, 32, “pair of first gas separators”) and a first resin frame (46). The first resin frame (46, “resin frame”) holds the MEA (28a) by surrounding an outer periphery of the MEA (28a). The first resin frame (46) is sandwiched between the pair of separator plates (30, 32, “pair of first gas separators”) (paragraphs [0056, 0057] and figures 2 and 3).
The dummy cell (16, “non-power generation cell”) includes a pair of separators (92, 94, “pair of second gas separators”) and a pair of electrically conductive porous sheets (104a, 104b) (paragraph [0089]).  Together the pair of electrically conductive porous sheets (104a, 104b) are a “conductive member”. The pair of electrically conductive porous sheets (104a, 104b) are positioned between the pair of separators (92, 94, “pair of second gas separators”) and are in contact with inner surfaces of the 
The first resin frame (46) includes a first fuel gas communication structure configured to lead the fuel gas to a first surface of the MEA (28a). The first fuel gas communication structure includes fuel gas supply passage (38a) formed in the first resin frame (46) and spacing provided between the first resin frame (46) and one of the separators (32) (paragraphs [0067, 0078-0082] and figure 3).
The first resin frame (46) further includes a first oxidation gas communication structure configured to lead the oxidation gas to a second surface of the MEA (28a). The first oxidation gas communication structure includes oxidation gas supply passage (34a) formed in the first resin frame (46) and spacing provided between the first resin frame (46) and the other of the separators (30) (paragraphs [0064, 0074-0077] and figure 3).
The second resin frame (106) includes a second fuel gas communication structure configured to lead the fuel gas to flow between the pair of separators (92, 94, “pair of second gas separators”).  The second oxidation gas communication structure is the fuel gas supply passage (38a) formed in the second resin frame (106) – (it is noted that while the fuel gas passes through fuel gas supply passage (38a) formed in the second resin frame (106), it is located between the pair of separators (92, 94, “pair of second gas separators”)). 

Regarding claim 2, Ebato teaches that the second resin frame (106) includes the second fuel gas communication structure, which is the fuel gas supply passage (38a) formed in the second resin frame (106) (paragraph [0067]). A sealing bead (100) is formed on the separator (94) interfacing with the second resin frame (106) for the purpose of blocking the fuel gas from flowing out of the fuel gas supply passage (38a) (paragraph [0085] and figure 7). 
Such a sealing bead is not present on the separator (32) interfacing with the first resin frame (46) and the fuel gas is free to flow out of the fuel gas supply passage (38a) in this area (paragraph [0078] and figure 6). 
Therefore, in this region – at the interface between the second resin frame (106) and the separator (94), the sectional area of the second fuel gas communication structure is smaller than the sectional area of the first fuel gas communication structure at the interface between the first resin frame (46) and the separator (32).
Regarding claim 3, Ebato teaches that the second resin frame (106) includes the second oxidation gas communication structure (paragraph [0084]).

In each case the sectional area of the oxidation gas supply passage (34a) is larger than the sectional area of the spacing provided between each resin frame and the corresponding separator. 
That is, the sectional area of the spacing provided between the second resin frame (406) and the separator (92) is smaller than the sectional area of the oxidation gas supply passage (34a) of the first resin frame (46).
Regarding claim 4, Ebato teaches electrically conductive porous sheets (104a, 104b) as the “conductive member” (paragraph [0089]).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2016/0211543, hereinafter Okabe.
Regarding claim 5, Okabe teaches a fuel cell comprising a fuel cell stack (10). The fuel cell stack (10) includes a power generation cell (100) and a dummy cell (200, “non-power generation cell”) laminated together (paragraph [0017] and figure 1). The power generation cell (100) generates electric power upon receipt of supply of a fuel gas and an oxidation gas. The dummy cell (200, “non-power generation cell”) does not generate electric power (paragraph [0006]).
The power generation cell (100) includes a pair of separator plates (134, 136, “pair of first gas separators”), a membrane electrode assembly (MEA) (110) positioned between the pair of separator plates (134, 136, “pair of first gas separators”) and a first 
The dummy cell (200, “non-power generation cell”) includes a pair of separator plates (234, 236, “pair of second gas separators”) and a pair of conductive gas diffusion layers (224 and 226).  Together the pair of conductive gas diffusion layers (224 and 226) are a “conductive member”. The pair of conductive gas diffusion layers (224 and 226, “conductive member”) are positioned between the pair of separator plates (234, 236, “pair of second gas separators”) and are in contact with inner surfaces of the pair of separator plates (234, 236, “pair of second gas separators”). A second rubber frame (240, “resin frame”) surrounds an outer periphery of the pair of conductive gas diffusion layers (224 and 226, “conductive member”). The second rubber frame (240, “resin frame”) is sandwiched between the pair of separator plates (234, 236, “pair of second gas separators”) (paragraph [0021] and figure 2).
Fuel gas and oxidant gas are supplied to opposite surfaces of the MEA (110) of the power generation cell (100) (paragraph [0019]). The first rubber frame (140, “resin frame”) includes openings which supply and discharge fuel gas and oxidant gas (paragraph [0024]). The openings are then “a fuel gas communication structure” and “an oxidation gas communication structure” configured to lead the corresponding gas to a corresponding surface of the MEA (110). 
 In the dummy cell (200, “non-power generation cell”), reactant gases are blocked by the second rubber frame (240, “resin frame”) and not permitted to flow to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2020/0287231.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/             Supervisory Patent Examiner, Art Unit 1724